Case 1:20-cv-00382-WES-PAS Document 34 Filed 03/26/21 Page 1 of 1 PageID #: 464




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND


  DONALD YOUNG,

                   Plaintiff,                         Civil Action No. 1:20-CV-00382-WES-PAS
  v.

  C.R. BARD, INC., et al.,

                   Defendants.



                  STIPULATION FOR DISMISSAL WITHOUT PREJUDICE

          Pursuant to Fed. R Civ. P 41(a)(1)(A)(ii), the Plaintiff and Defendants jointly stipulate

 and agree that the action be dismissed, without prejudice, and with each side to bear their own

 costs.

 Dated: March 26, 2021


  /s/ Steven S. Schulte__________                    /s/ Patrick T. Uiterwyk ________________
  Steven S. Schulte                                  Patrick T. Uiterwyk
  Fears Nachawati PLLC                               Nelson Mullins Riley & Scarborough LLP
  5473 Blair Road                                    One Financial Center, Suite 3500
  Dallas, TX 75231                                   Boston, MA 02111
  214-890-0711                                       617-217-4700
  schulte@fnlawfirm.com                              patrick.uiterwyk@nelsonmullins.com
  Darren McDowell                                    Counsel for the Defendants
  Simon Eddins & Greenstone LLP
  3232 McKinney Ave., Ste 610
  Dallas, TX 75204

  Counsel for the Plaintiff

                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2021 this document filed through the CM/ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
 this date.

                                                     /s/ Patrick T. Uiterwyk ________________
                                                     Patrick T. Uiterwyk
